PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/461,171
Filing Date: 15 May 2019
Appellant(s): Ge, Wenhao



__________________
James F. Thompson (Reg. No. 36,699)
For Appellant


EXAMINER’S ANSWER



This is in response to the Appeal Brief filed 01/11/2022.



(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the final Office action dated 05/12/2021 from which the appeal is taken have been modified by the Advisory Action dated 11/22/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 8-14 and 18-20 are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
NEW GROUNDS OF REJECTION
None.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claims 1-4, 7-14 and 17-20 under 35 U.S.C. 103 in the final Office action dated 05/12/2021 are withdrawn for the following reasons.  Prior to the filing of the Appeal Brief, Appellant filed a Response After Final Action on 10/15/2021 with amendments to the claims that overcame the cited prior art.  An Advisory Action dated 11/22/2021 indicated the claim amendments were entered and that the 35 U.S.C. 103 rejection of the pending claims was overcome.  Also, the rejection pertaining to claims 7 and 17 was moot as they were canceled in the Response After Final Action.
(2) Response to Argument
Appellant’s arguments provided on pgs. 8-9 of the Appeal Brief are addressed below.
Appellant argues regarding claim 1 on pg. 8 that claim 1 is eligible under 35 U.S.C. 101 because it recites meaningful limitations that integrate any abstract idea into a practical application, namely an automated tool for helping an organization to manage the use of resources such as conference rooms.  Appellant in particular argues “the claims are directed to certain automated operations of a resource management system that goes beyond mere computer implementation of an abstract idea. The independent claims recite automatically responding to a trigger condition to perform a resource data adjustment, which includes not only certain operation of the resource management server, but also updating of the resource data including updating of the local resource data at the resource management clients, which causes the resource management clients to generate new local notifications to the respective resource users based on the updated local resource data, the new local notifications informing the resource users of an adjusted time of the current use and the adjusted beginning time of the subsequent use. Thus, the claims are clearly drawn to specific automated operations of the overall system which include one computer (server) controlling operation of another (clients) via the updating of the local resource data and the clients' regular performing of local reminders based on the local resource data.”
Examiner respectfully disagrees.  The idea of reacting to a request or trigger condition such as a user wanting to extend the current usage of a conference room and then detecting and resolving a conflict with the next scheduled usage of the conference TLI Communications decision (Fed. Cir. 2016) in which the court found the additional elements of a telephone unit and a server for performing functions of the abstract idea were being used in their ordinary capacity (i.e., the telephone unit was used to make calls and operate as a digital camera and the server was used to simply receive data, extract classification information from the received data and store the digital images based on the extracted information) (see 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Appellant’s claimed server and clients are similarly used in their ordinary capacity and also for tasks similar to those mentioned in MPEP 2106.05(f).  For example, the claimed server and clients rely on the ordinary capacity of a computer to make calculations, 
Appellant further argues on pg. 9 that the calculating feature, including based on historical resource data and use of a punishment factor and reward factor, is more accurate and more efficient in terms of resource allocation.  Appellant indicates this is a specific, technical improvement over prior art systems (such as that of Hiller or Pell of record).  Appellant argues claim 1 resembles claim 1 of Example 42 in the 2019 eligibility guidance (2019 PEG).
Examiner respectfully disagrees.  The calculating, including based on historical resource data and use of a punishment factor and reward factor, is part of the abstract idea and therefore does not provide a technical improvement.  As indicated by the Federal Circuit, “[i]t has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech, 899 F.3d at 1290. See also Trading Techs. Int’l, Inc. v. IBGLLC, 921 F.3d 1378, 1385 (Fed. Cir. 2019) (“The abstract idea itself cannot supply the inventive concept, ‘no matter how groundbreaking the advance.’” (quoting SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1170 (Fed. Cir. 2018)).  In contrast to claim 1 of Example 42 in the 2019 PEG in which the combined additional elements recited a specific technical improvement over prior art systems, Appellant’s claim offers a distinction over the prior art in the realm of abstract ideas as the particular calculations, including the use of a punishment factor and reward factor, recited in the claim were not disclosed, taught or suggested by the prior art of 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ALISSA D KARMIS/Examiner, Art Unit 3683                                                                                                                                                                                                        

Conferees:
/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.